Citation Nr: 1605001	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-08 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 16, 2008 for the grant of entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the case was remanded by the Board in order to afford the Veteran a Board hearing.  This hearing was held in October 2015.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran first submitted a claim of entitlement to service connection for sleep apnea on May 16, 2008, more than one year after his separation from service.

2.  No communication or evidence was received prior to May 16, 2008 which could be interpreted as an informal or formal claim of entitlement to service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for an effective date for sleep apnea prior to May 16, 2008 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.151, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.  In the instant case, the Veteran is challenging the effective date assigned to a grant of service connection.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Furthermore, VA's duty to notify and to assist do not apply to a claim if resolution is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive, further discussion of the VCAA is not required.

The Veteran contends that he is entitled to an effective date of May 31, 2006, the date he retired after 20 years of active duty service, for the grant of entitlement to service connection for sleep apnea.  He has submitted statements explaining that when he was discharged from service, he was told that he was not allowed to file for benefits until he had been "awarded a rating" in conjunction with his retirement, and that this process took a long time, extending beyond the one year period following separation.  He wrote that he believed was told that his "retirement date" would also be his "disability date," which he assumed to be related to VA compensation payments.  The Veteran testified at a Board hearing in October 2015 that he did submit a claim for service connection for sleep apnea in 2006, but that he was not assigned a rating because it took 1-2 years for his medical appointments to be scheduled.  Board Hearing Tr. 3-4.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits is the receipt date of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In this case, the earliest evidence of record of a claim for service connection for sleep apnea was received by VA on May 16, 2008.  The only earlier piece of correspondence received by VA pertaining to compensation benefits was an application for pension received on May 2, 2008.  There is no evidence of any correspondence regarding an application for compensation being received from the Veteran prior to this date.  See 38 C.F.R. §§ 3.1, 3.155(a).

Although the Veteran testified in October 2015 that he did submit a claim for compensation benefits in 2006, his written submissions to VA prior to the hearing indicate that he was under the mistaken belief that he was not allowed to file for benefits until his military retirement benefits had been rated, and therefore he waited to file his claim.  Regardless of when the Veteran believes he may have initially submitted his claim, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the presumption may be rebutted by the submission of clear evidence that proper procedures were not followed, the Veteran has not submitted any evidence showing that he did in fact submit a claim prior to May 2008 or that any irregularity or error was committed on the part of the RO in processing his claim.  Statements by the Veteran, alone, are insufficient to rebut the presumption that attaches to the actions of Government officials.  See Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

An effective date of the day following separation from active service may be granted only when a claim has been received within one year after separation from service.  38 C.F.R. § 3.400(b)(2).  In this case, the Veteran did not initially file his claim until 2008, which is more than one year after his separation from service.  As the evidence indicates that the Veteran did not submit a claim within one year of separation, an effective date of May 31 or June 1, 2006 cannot be granted.  The rule governing effective dates is that the effective date will be the date of receipt of the claim or the date when entitlement arose; here, the Veteran submitted the claim of entitlement to service connection for sleep apnea on May 16, 2008, and that effective date has been properly applied.  

The Veteran has also asserted that an August 2006 letter from the VA Health Eligibility Center demonstrates that he applied for compensation benefits at that time.  This letter only states that the Veteran had enrolled in the VA health care system, and two subsequent September and October 2006 notification letters confirm the Veteran's October 2006 appointment at the Jacksonville Outpatient Clinic.  The Veteran's VA treatment records show that this appointment was for dental care, and there is no evidence that a claim for compensation for sleep apnea was raised at this time.

The Board acknowledges the Veteran's assertions that he intended to apply for benefits at the time of his separation from service, and his written statements indicate that he either misunderstood the difference between applying for VA compensation benefits and receiving military disability retirement payments or was given incorrect information at the time of his separation.  However, there is no basis under law to allow for an effective date earlier than that already assigned.  The Board is bound by the laws and regulations that apply to Veterans' claims.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.5, 20.101 (2015).  While acknowledging the Veteran's contentions, given the binding nature of the applicable statutory and regulatory provisions recited above, the Board has no option but to deny entitlement to an effective date prior to May 16, 2008.  The Board does not have the authority to grant the Veteran's claim on an equitable basis, and is constrained to follow the specific provisions of the controlling law and regulations.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, there is no document or medical record that might be construed as a claim of entitlement to service connection for sleep apnea prior to May 16, 2008, and the claim of entitlement to an earlier effective date must be denied.


ORDER

Entitlement to an effective date prior to May 16, 2008 for the grant of entitlement to service connection for sleep apnea is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


